NO. 07-11-0436-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                NOVEMBER 16, 2011

                         ______________________________


                         EDGAR HERNANDEZ, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

          NO. 2675-A; HONORABLE GORDON HOUSTON GREEN, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pursuant to a plea of guilty, Appellant, Edgar Hernandez, was convicted of

burglary of a habitation. Punishment was assessed at ten years, suspended in favor of

community supervision. Pending before this Court is Appellant's Motion to Dismiss

Appeal in which he represents that he wishes to withdraw his notice of appeal and

dismiss this appeal.   As required by Rule 42.2(a) of the Texas Rules of Appellate

Procedure, the motion is signed by Appellant and his attorney. No decision of this Court
having been delivered, the motion is granted and the appeal is dismissed. No motion

for rehearing will be entertained and our mandate will issue forthwith.




                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            2